DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 8 recites the limitation “a pair of support arms moveably coupled to the frame”. It is unclear how the support arms are coupled to the frame and be movable. Based on the specification and the drawings, it seems like the support arms are fixed to the frame and not movable. Is it supposed to be “removeably coupled”? Similarly, claim 6 is rejected. Examiner notes that the support arms are not moveably coupled. Being “moveably coupled” means that it is movable while being coupled. Examiner suggests using the limitation “removably coupled to the frame to move between the first position and the second position” or similar.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisenwether (US 20110192924) in view of Garrett (US 20080063503) and in view of Collibault (FR 2741507).
	Regarding claim 1, Kisenwether discloses a hay bale feeder (Fig. 1-6) comprising: a frame (shown below) having substantially square shape (see Fig. 7 annotated below: squared part of 40); a pair of spaced apart drum assemblies (90) fixed to a front of (see below) the frame, the pair of spaced apart drum assemblies each including: a drum being oriented horizontally (see Fig. 5: drum is oriented horizontally) and having a plurality of protrusions (see Fig. 5: drum having protrusions); and a motor (60) adapted to rotate the drum; a pair of support arms (50) moveably coupled to a back of (see below) the frame, the pair of support arms adapted to provide support on the side (see Fig. 2: clamp on the side) of a square hay bale (20); wherein (i) the square hay bale is adapted to be gravity ([0032] slide by gravity into the shredding apparatus) fed to the drums of the pair of spaced apart drum assemblies, and (ii) the square hay bale is adapted to be passed between the drums (hay bale would pass between the drums when gravity fed).  

    PNG
    media_image1.png
    552
    555
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    573
    566
    media_image2.png
    Greyscale

	Kisenwether fails to disclose the drum being oriented vertically and the pair of support arms adapted to provide support under a square hay bale.
	Collibault teaches a hay bale feeder (Fig. 1-3) comprising: a pair of spaced apart drum assemblies (3 and 3’) fixed to a frame (see Fig. 3), the pair of space apart drum assemblies each including: a drum having a plurality of protrusions; and a motor (34) adapted to rotate the drum; wherein each of the drums are oriented vertically (see Fig. 1-3: 3 and 3’ are vertically oriented), 
	Since both references are concerned with using two drums to distribute bale, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Weichel’s drums to be oriented vertically as taught by Collibault because horizontal and vertical drums were art-recognized equivalents at the time the invention was made. 
	Garrett teaches a bale lifting device (Fig. 1-3) comprising a pair of support arms (56, 57 supports on the side by 56 and on the bottom by 57) adapted to provide support under a square hay bale (see Fig. 2 & [0029]).
	Since both references are concerned with lifting the bale off the ground, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pair of support arms of Kisenwether with the pair of support arms of Garrett in order to effectively grasp the bales ([0029], Garrett).

	Regarding claim 2, modified Kisenwether teaches the hay bale feeder of claim 1, wherein each one of the pair of support arms include: a support framework (56, Garrett) having a substantially rectangular shape (see Fig. 1, Garrett); a bale support member (57, Garrett) coupled to the support framework and having a substantially "L" cross-section (see Fig. 1&4, Garrett), a lower portion (shown below) of the bale support member adapted to provide the support under ([0029] , Garrett) the square hay bale; a upper and lower mounting plate. (shown below)
	Modified Kisenwether is silent to the support framework having a substantially triangular shape and the upper and lower mounting plate coupled to the support framework.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the upper and lower mounting plate from the support frame work and couple them together, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.


    PNG
    media_image3.png
    593
    626
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    454
    442
    media_image4.png
    Greyscale

	Regarding claim 3, modified Kisenwether teaches the hay bale feeder of claim 2, wherein the frame includes (i) a first set of holes (shown below: on each side) located on a top frame member (top half) of the frame, and (ii) a second set of holes (shown below: on each side) located on a bottom frame member (bottom half) of the frame.  

    PNG
    media_image5.png
    299
    316
    media_image5.png
    Greyscale

	Regarding claim 4, modified Kisenwether teaches the hay bale feeder of claim 3, wherein the lower mounting plates are configured to couple to (see annotated figures above) the frame proximate the bottom frame member.  
	Regarding claim 5, modified Kisenwether teaches the hay bale feeder of claim 3, wherein the upper mounting plates are configured to couple to (see annotated figures above) the frame proximate the upper frame member.  
	Regarding claim 6, modified Kisenwether teaches the hay bale feeder of claim 3, wherein the first set of holes and the second set of holes are each configured to receive a bolt (bolt shown above in claim 3 rejection where it points to the holes) therethrough for moveably coupling the pair of support arms to the frame.  
	Regarding claim 7, modified Kisenwether teaches the hay bale feeder of claim 1, wherein the pair of support arms each include: a bale support member (57) having a substantially "L" cross-section, a lower portion (see annotated figure in claim 2 rejection) of the bale support member adapted to provide the support under the square hay bale.  
Regarding claim 8, Kisenwether discloses a hay bale feeder (Fig. 1-6) comprising: a frame (40); a pair of spaced apart drum assemblies (90) fixed to the frame, the pair of spaced apart drum assemblies each including: a drum being oriented horizontally (see Fig. 5: drum is oriented horizontally) and having a plurality of protrusions (see Fig. 5: drum having protrusions); and a motor (60) adapted to rotate the drum; a pair of support arms (50) moveably coupled to the frame.
	Kisenwether fails to disclose Kisenwether fails to disclose the drum being oriented vertically and each of the pair of support arms being defined by: a support framework having a substantially triangular shape; and a bale support member coupled to the support framework and having a substantially "L" cross-section, a lower portion of the bale support member adapted to provide support under a square hay bale.  
	Collibault teaches a hay bale feeder (Fig. 1-3) comprising: a pair of spaced apart drum assemblies (3 and 3’) fixed to a frame (see Fig. 3), the pair of space apart drum assemblies each including: a drum having a plurality of protrusions; and a motor (34) adapted to rotate the drum; wherein each of the drums are oriented vertically (see Fig. 1-3: 3 and 3’ are vertically oriented), and the bale material is adapted to be passed between (see Fig. 3: gap between 3 and 3’ will allow bale to pass between the drums) the drums.
	Since both references are concerned with using two drums to distribute bale, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Weichel’s drums to be oriented vertically as taught by Collibault because horizontal and vertical drums were art-recognized equivalents at the time the invention was made. 
rectangular shape (see Fig. 1, Garrett); a bale support member (57, Garrett) coupled to the support framework and having a substantially "L" cross-section (see Fig. 1&4, Garrett), a lower portion (see annotated figure in claim 2 rejection) of the bale support member adapted to provide the support under ([0029] , Garrett) the square hay bale.
	Since both references are concerned with lifting the bale off the ground, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pair of support arms of Kisenwether with the pair of support arms of Garrett in order to effectively grasp the bales ([0029], Garrett).
	Modified Kisenwether is silent to the support framework having a substantially triangular shape.
	At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used the support frame work having a substantially triangular shape instead of substantially rectangular shape because applicant has not disclosed that triangular shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with a rectangular shaped support frame work taught by modified Kisenwether because either shape perform the same function of grasping the bale equally well. Therefore, it would have been an obvious matter of design choice to modify the shape of the support frame work to obtain the invention specified in claim.
Regarding claim 9, modified Kisenwether teaches the hay bale feeder of claim 8, wherein the square hay bale is adapted to be gravity ([0032] slide by gravity into the shredding apparatus) fed to the drums of the pair of spaced apart drum assemblies.
	Regarding claim 10, modified Kisenwether teaches the hay bale feeder of claim 9, the square hay bale is adapted to be passed between the drums (hay bale would pass between the drums when gravity fed).  

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
35 U.S.C. 112 (b)
Applicant argues in pg. 6 that [0041-0043] of the specification supports the claim limitation “a pair of support arms moveably coupled to the frame”. 
Examiner respectfully disagrees. Applicant cites “in one embodiment, the pair of support arms 106 can removably couple to the frame to move between the first position and the second position”. Examiner notes that this citation does not support the claim limitation. Examiner notes that the support arms are not moveably coupled. Being “moveably coupled” means that is is movable while being coupled. For example, two parts coupled with a ball joint can be interpreted as “moveably coupled”. Examiner suggests using the limitation “removably coupled to the frame to move between a first position and a second position” or similar.
35 U.S.C. 103

Examiner respectfully disagrees. Examiner as indicated above in claim 1 rejection, the cited reference discloses the claim limitation.
Applicant argues in pg. 7-8 that the combination lacks motivation or reason for rearrangement of parts. Applicant misinterpreted the combination by looking at a different section in the MPEP (MPEP 2144.04 (VI) (C)). There is no rearrangement of parts being used in the rejection. Rejection is based on design choice that square or triangular shape is not critical. 
Examiner notes that the combination bases the motivation on design choice. See MPEP 2144.04 Section I and Section IV (B). These are the rational i.e. motivations for obviousness. (Title of the MPEP section). Examiner also notes that there is no criticality or no reason for square or triangular shape therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any shape such as circle, square, triangle, star shape, etc. 
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140209713, EP 0223004, DE 3236862, teach a similar bale feeder that uses gravity to feed the bale to the shredder. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799